Title: To George Washington from James Irvine, 12 December 1783
From: Irvine, James
To: Washington, George


                        
                            Sir
                            Philada 12th Decr 1783
                        
                        Your Excellency’s late happy return to this City, after so much personal hazard and eminent service is an
                            event, upon which the Militia Officers of the City and Liberties of Philadelphia cannot possibly be silent.
                        It has been reserved for your Excellency to unite in the most eminent degree the Characters, of the Citizen
                            and the Soldier, and exhibit a new and glorious spectacle in the annals of Mankind: The Hero and deliverer of his Country
                            retiring in the zenith of glory and power to the shade of private life—Such virtue Heaven only can reward.
                        We look back on those hours in which we were honoured with your Excellency’s commands in our occasional
                            military services, as the most pleasing of our lives, and cannot form a wish more expressive of our gratitude and
                            affection, than that your Excellency’s future life may be as happy, as your former has been useful and glorious. In behalf
                            of the Militia Officers
                        
                            James Irvine M. Genl
                        
                    